Case 2:20-cv-00351-RGD-RJK Document 75 Filed 05/10/21 Page 1 of 3 PageID# 1430




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


 THE COLEMAN COMPANY, INC.,                    §
                                               §
 Plaintiff/Counterclaim Defendant,             § Civil Action No. 2:20-cv-351-RGD
                                               §
        v.                                     §
                                               §
 TEAM WORLDWIDE CORPORATION,                   §
                                               §
 Defendant/Counterclaim Plaintiff.             §


  JOINT MOTION TO EXTEND FACT DISCOVERY DEADLINE FOR THE PURPOSE
              OF COMPLETING FACT WITNESS DEPOSITIONS

        Defendant/Counterclaim Plaintiff Team Worldwide Corporation (“TWW”), Counterclaim

 Plaintiff Cheng-Chung Wang (“Wang”), and Plaintiff/Counterclaim Defendant The Coleman

 Company, Inc. (“Coleman”), by and through undersigned counsel, hereby file this joint motion

 pursuant to Fed. R. Civ. P. 6(b)(1)(a) for an extension of time of the deadline for the parties to

 complete fact discovery solely with respect to the completion of fact witness depositions, and in

 support state as follows:

        1.      Pursuant to the Rule 16(b) Scheduling Order entered by this Court on December

 18, 2020, the parties are to complete fact discovery, excluding expert discovery, on or before May

 28, 2021. (ECF No. 26). The parties are to complete expert discovery by August 23, 2021 and

 conduct a final pretrial conference on September 16, 2021. (Id.)

        2.      The parties have been conducting discovery, including producing documents and

 meeting and conferring to resolve discovery disputes without intervention by this Court.

        3.      However, due to certain witnesses being located outside of the United States and to

 permit the parties to complete document productions, email discovery, and resolve discovery

                                                 1
Case 2:20-cv-00351-RGD-RJK Document 75 Filed 05/10/21 Page 2 of 3 PageID# 1431




 disputes prior to taking fact witness depositions, the parties request an extension of the fact

 discovery deadline to June 28, 2021 solely for the purpose of completing depositions of fact

 witnesses.

        4.        The parties do not seek an extension of the fact discovery deadline for any purpose

 other than to complete fact witness depositions.

        5.        The parties do not request this extension for the purpose of delay. All other fact

 discovery will proceed as scheduled and be completed by the current deadline of May 28, 2021

 with the sole exception of fact witness depositions. This extension will not affect or delay the

 current expert discovery deadline, final pretrial conference, or trial date. Additionally, no party

 will be prejudiced by the requested relief sought, as evidenced by all parties’ consent to this

 request.

        WHEREFORE, the parties respectfully request that this Motion be granted and that the

 Court enter the attached Proposed Order.

 May 10, 2021

  The Coleman Company, Inc.                             Team Worldwide Corporation and Cheng-
                                                        Chung Wang

  By        /s/ R. Braxton Hill, IV                     By    /s/ Alexandra M. Gabriel
                  Counsel                                           Counsel

  R. Braxton Hill, IV (VSB No. 41539)                   Alexandra M. Gabriel (VSB No. 89185)
  Michael W. Smith (VSB No. 01125)                      William R. Poynter (VSB No. 48672)
  CHRISTIAN & BARTON, LLP                               David Sullivan (VSB No. 45027)
  909 East Main Street, Suite 1200                      KALEO LEGAL
  Richmond, Virginia 23219                              4456 Corporation Lane, Suite 135
  Tel.: (804) 697-4100                                  Virginia Beach, VA 23462
  Fax: (804) 697-4112                                   Phone: 757.238.6383
  bhill@cblaw.com                                       Fax: 757.304.6175
  msmith@cblaw.com                                      agabriel@kaleolegal.com
                                                        wpoynter@kaleolegal.com
  Counsel for Plaintiff                                 dsullivan@kaleolegal.com
  The Coleman Company, Inc

                                                    2
Case 2:20-cv-00351-RGD-RJK Document 75 Filed 05/10/21 Page 3 of 3 PageID# 1432




                                          Counsel for Defendant/Counterclaim Plaintiff
                                          Team Worldwide Corporation and
                                          Counterclaim Plaintiff Cheng-Chung Wang




                                      3
